DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 09/30/2021 and Supplemental Amendment filed on 10/06/2021 have been entered. Claims 1-20 are now pending in the application.

Drawings

3.	Examiner agrees that Drawing changes are no longer necessary because the claims amendments.

Claim Rejections - 35 USC § 112

4.	Claims 1, 8, 9, 13 and 15 amendments, filed on 09/30/2021 and Supplemental Amendment filed on 10/06/2021 are considered and acknowledged. The claims amendments are approved.

Allowable Subject Matter

5.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-7, 11, 12 and 14: the limitations “a first circuit board having a first portion connected to one portion of the display panel and comprising a connector including a base substrate, a plurality of dummy connection pads disposed on the base substrate and a second solder mask partially covering the dummy connection pads and exposing a portion of the dummy connection pads; and wherein the first portion includes a first base substrate, a dummy pad disposed on the first base substrate, and a first solder mask partially covering the dummy pad and exposing a portion of the dummy pad, the dummy pad comprises a covered region covered by the first solder mask and an exposed region exposed by the first solder mask” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 1-7, 11, 12 and 14 are either directly or indirectly dependent upon claim 1.  
The following is an examiner’s statement of reasons for allowance of claim 8: the limitations “the connection part further comprises a dummy line surrounding and being connected to the plurality of dummy pads, and the dummy line is electrically connected to a ground line layer of the first circuit board, and wherein the dummy line and the dummy pad are disposed in the same layer” in combination with other claimed limitations in independent claim 8 is not disclosed or suggested by the prior art of record taken alone or in combination. 

The following is an examiner’s statement of reasons for allowance of claim 13: the limitations “the dummy pad and the solder ball comprise a plurality of dummy pads and a plurality of solder balls, respectively, the plurality of dummy pads and solder balls are spaced apart from each other, respectively, and the first solder mask is disposed on end portions of the dummy pads, and wherein the first solder mask is further disposed on outer portions of the dummy pads, at least one of the solder balls is spaced apart from the first solder mask on the outer portions of the dummy pads, by a separation distance of about 0.06 mm or less” in combination with other claimed limitations in independent claim 13 is not disclosed or suggested by the prior art of record taken alone or in combination. 
The following is an examiner’s statement of reasons for allowance of claims 15-20: the limitations “the connector comprises a base substrate and a dummy connection pad disposed on the base substrate and overlapping the dummy pad, the exposed region of the dummy pad extending further outwardly than the dummy connection pad, and a portion of the exposed region of the dummy pad extending further outwardly than the dummy connection pad by a first distance in a plan view, an outer portion of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848